DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 133-135, 137, 138, 140-144, 154, 155 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 154-162 of copending Application No.15/866,208. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disinfect an egg housing, i.e. incubator, with a dry hydrogen peroxide system that includes a fan, filter, inlet and outlet.  The claims of the instant application are coextensive in scope to the claims of the copending application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 133-135, 137, 138, 140-144, 154, 155 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 133 states “the enclosure comprising at least one wall and defining a void”.  It is not clear what structural feature is being reference with “void”.  Is it the interior of the room, is it an HVAC duct, does the wall have a double wall space or is the space create by the wall framing, or is the void the intake opening for the hydrogen peroxide apparatus? It’s not explicit if the void is an aperture/hole in the wall or something else entirely.  “Defining a void” could be the walls meeting at a corner and that space between the corner walls is a void, an empty space. For examination purposes, the examiner interprets “void” as empty space created in the corner of a room or building that receives the hydrogen peroxide apparatus in that space/void.  Fluid communication does not require that the fluid pass through it, the fluid could cover the surface of it and be in fluid communication.  Clarification is requested.
Claims 134-135, 137, 138, 140-144, 154, 155 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 133-135, 138-144, 154, and 155 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samberg et al., “Application of disinfectants in poultry hatcheries,” Rev. Sci. Tech. Off. Int. Epiz., 14(2):365-380 (1995) in view of U.S. Patent No. 3,006,320 to Bailey and of PCT WO2010/093796 A1 to Lee.
Regarding Claims 133, 142, 154 and 155, Samberg teaches a poultry egg incubator (Samberg pg. 372 “Fumigation of hatchers” paragraph “incubating eggs” and pg. 371 “Recommended application rate” paragraph “the incubator”) comprising an enclosure configured to hatch eggs, the enclosure comprising at least one wall (Samberg page 366 “building”, “rooms”), temperature control and air circulation.  Samberg teaches the general knowledge of one of ordinary skill in the art that it is known to fumigate and disinfect hatcheries. He teaches the known combination of an incubator and a fumigator and the known desire to control microbes in an incubator. Samberg establishes general knowledge that hygiene is critical in hatcheries to control contamination and diseases. In addition, Samberg teaches the use of hydrogen peroxide (Samberg pg. 374). 
Samberg teaches the building structure of a hatchery (Samberg pg. 367), but is silent on claimed features of the incubator and defining a void, which wall is in fluid communication with a housing comprising an air-intake component configured to draw air from the enclosure and urge the air toward and through an air filter and along a path comprising a dry hydrogen peroxide-emitting apparatus such that the air is admixed with dry hydrogen peroxide and the resulting admixture expelled from the housing and into the enclosure by fluid communication through the at least one wall.  
However, Bailey teaches a poultry egg incubator comprising an enclosure (Bailey Fig. 1), a temperature control system (Bailey Col. 2 lines 16-25; element #90), egg turning system (Bailey Fig. 12), and an air circulation system (Bailey Fig. 4 #70); wherein the enclosure comprises at least one wall and defines a void (Bailey Fig. 2 corner of the enclosure is empty space, i.e. void; alternatively, Fig. 4 #70 and #77 air exits and enters the enclosure through the wall and trough a duct).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Samberg with the teachings of Bailey at the time of the invention for precise environmental control of the environmental conditions and of the egg turner as taught by Bailey.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known incubator/egg turner for another to obtain predictable results.
Samberg as modified by Bailey is silent on a second air circulation system comprising a housing comprising an air-intake, filter, one or more fans, an air-outlet, and a Dry Hydrogen peroxide (DHP) gas generating system that continuously provides between 0.001 parts per million (ppm) and 10 ppm DHP, between 0.001ppm and 5 ppm, between 0.01ppm and 2 ppm that is non-hydrated to said enclosure of the incubator, wherein eggs placed in said poultry egg incubator are continuously exposed to DHP; wherein the void, which wall is in fluid
communication with the housing comprising the air-intake, which is configured to draw air
from the enclosure using the one or more fans, and wherein intake air is passed through the
filter and the one or more fans, and directed via the housing along a path comprising the
DHP gas generating system, such that the air is admixed with dry hydrogen peroxide
emitted by the DHP gas generating system, and the resulting admixture is expelled from the
housing and into the enclosure by fluid communication through the at least one wall through
the air-outlet.
However, Lee teaches the known use of a separate DHP air circulation system (Lee Fig. 8, 9, 10, 11, 12). Lee teaches dry hydrogen peroxide (DHP) gas that is free of hydration, organic species, Lee paragraph [0003]; Fig. 1 fits in the corner of a room, i.e. a void; paragraph [0085], paragraph [0048] many unlimited applications; Lee also teaches use in an air duct and the vent opening in the wall to the air duct is an alternative “void” paragraph [0057], [0064]; filter and fan paragraph [0062] Fig. 2), continuously providing between 0.001 parts per million (ppm) and 10ppm DHP, between 0.001ppm and 5 ppm, between 0.01ppm and 2 ppm (Lee claim 3; paragraph [0048] and [0049], Lee paragraph [0078] teaches “setting” it at a level within the claimed range), creating continuous exposure to items within the space (in this instance eggs).   It would have been obvious to one of ordinary skill in the art to further modify the teachings of Samberg with the teachings of Lee at the time of the invention to provide microbial control and/or disinfection/remediation of an environment both on a surface and in the air as taught by Lee. Lee teaches the knowledge that DHP disinfects surfaces. In addition, Lee teaches DHP in the claimed range is “safe” for use. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results, known disinfectant/antimicrobial treatment.
Lee teaches within the claimed range i.e. values “between” the claimed range, but is silent on the explicit range of DHP. However, the modification is merely an obvious engineering design choice derived through routine tests and experimentation to optimize application based on variables such as room size, the type of room and its contents, the particular virus or microbe to disinfect and to prevent disease spreading. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 134, Samberg as modified teaches said DHP gas generating system comprises a source of ultraviolet (UV) light and an air-permeable substrate structure having a catalyst on its surface and configured to generate DHP (Lee paragraph [0039], [0043)).
Regarding Claim 135, Samberg as modified teaches comprising an environmental control unit (Bailey Col. 2 lines 16-25).
Regarding Claim 138, Samberg as modified teaches further comprising a clean air plenum (Bailey Fig. 3 and 4 #74, 72, 77; Lee air discharged from the DHP device Fig. 8, 9, 10, 11, 12).
Regarding Claims141, Samberg as modified teaches the air circulation system comprises one or more variable control fans (Bailey Fig. 2 #51, Lee paragraph [0062]).
Regarding Claim 140, Samberg as modified teaches said air circulation system is a laminar flow system (Bailey Fig. 2 air pattern arrows).
Regarding Claim 143, Samberg as modified teaches comprising a humidifier (Bailey Col. 10 line 62-66; Samberg pg. 367 and 371 teach controlling the humidity; Lee paragraph [0075]).
Regarding Claim 144, Samberg as modified satisfies the limitation of a single-stage incubator since this term does not define a specific duration of time or results. Bailey teaches the incubation stage of “setting”. The “setting” satisfies the broad reference to single-stage incubator. The claim does not define that the eggs hatch at the end of the single-stage. Alternatively, it would have been obvious to one of ordinary skill in the art to modify the teachings of with a single-stage incubator for a more efficient use of space and less machinery. The examiner takes official notice that the modification is merely the simple substitution of one known incubator style for another to yield predictable results and does not define a patentable distinction over the prior art of record.

Claim 137 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samberg et al., “Application of disinfectants in poultry hatcheries,” Rev. Sci. Tech. Off. Int. Epiz., 14(2):365-380 (1995) in view of U.S. Patent No. 3,006,320 to Bailey and of PCT WO2010/093796 A1 to Lee as applied to claim 133 above, and further in view of Chinese Patent CN 102308761 to Gu et al.
Regarding Claim 137, Samberg as modified teaches the presence and removal of carbon dioxide, but is silent on explicitly teaching comprising a carbon dioxide (CO2) sensing system. However, Gu teaches the general knowledge of one of ordinary skill in the art that it is known to provide carbon dioxide sensors in incubators (Gu abstract and claim 1). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Bailey with the teachings of Gu at the time of the invention as a safety measure and because it can affect the growth of the egg as taught by Gu. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive. 
	Method claims 146-152 remain withdrawn per the restriction requirement.  Amended claim 146 remains a method claim and merely incorporates the limitations of the claim 1, it doesn’t depend from claim 133. Claim 146 now includes the limitations of independent apparatus claim 133; however, the apparatus can be used to practice another and materially different process as presented in the restriction requirement mailed 05 March 2020. The restriction requirement still applies to the amended claim language. The apparatus as
claimed can be used to practice another and materially different process, it can be used as an
temperature regulated storage room or a room for experimental study.   Since these inventions have distinctions that separate them into two different inventions it would be a burden since they would each require a different search strategy as indicated by the examiner.
The requirement is still deemed proper and is therefore made FINAL.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Samberg establishes the general knowledge that egg hatcheries and incubators are areas that need to be routinely treated and cleaned to control bacteria, diseases, microbes.  Samberg teaches that the it is known to treat a hatchery with hydrogen peroxide.   Therefore, Samberg teaches the combination and motivation to combine with Lee.  Lee is a teaching of the general knowledge of using DHP as a biocide for indoor air treatment; a mold and fungus eliminator; a virus and bacteria eliminator; microbial control; disinfection remediation for both surfaces and air. Lee teaches the safe use of DHP in occupied areas.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known type of hydrogen peroxide for another to obtain predictable results.  The examiner as changed the grounds of rejection to have Samberg as the primary reference since it teaches the motivation to apply a form of hydrogen peroxide to a hatchery/incubator.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments did not address the teachings of Samberg.  The Final rejection mailed 14 January 2022 the grounds of rejection was U.S. Patent No. 3,006,320 to Bailey in view of PCT WO2010/093796 A1 to Lee and Samberg et al., “Application of disinfectants in poultry hatcheries,” Rev. Sci. Tech. Off. Int. Epiz., 14(2):365-380 (1995).  Samberg bridges the connection and motivation between DHP and egg hatcheries.  One of ordinary skill in the art would be motivated to apply the DHP treatment of Lee to the hatchery of Samberg.  Samberg teaches the analogous nature of fumigation and incubators and the need for good hygiene in poultry settings.  In addition, applicant argues that Lee is intended for human applications and there is no predictability that it would work in a poultry setting. However, the amount of DHP claimed by applicant is within the range of DHP taught by Lee. Even though Lee references human applications since the ranges of DHP are similar then it is reasonable to think that it would work in a poultry application.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



17 May 2022